Richard Thaire of Brantry pi* ags* William Parsons of Boston Joyner Defend* in an Action of review of an Action of ye case comenced *12by the said William Parsons against the said Richard Thaire at a County Court held at Boston in Apr last & also obtayned a Judgment from the said Court to the vallue of seauenty six pounds fiue shillings & costs of Court forty fiue shillings & eight pence (which complaint) was for disburstm*5 laid out & payd by the said William Parsons about the building of a Natch & due Damages according to Attachm* Dat the 24th Day of Octobr 1671 . . . the Jurie . . . found for the plantiff seauenty eight pounds tenn shillings & eight pence Damage & Costs of Court The Defend* appealed from this Judgment to the next Court of Assistants & William Parsons as prinsipall in one hundred & fiuety pounds & James Euerell & John Williams as suerties in seauenty fiue pounds apiece acknowledged themselves bound to . . . prosecute his appeale . . .